— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered December 5, 2001, convicting him of attempted murder in the second degree (two counts), robbery in the first degree, and criminal possession of stolen property in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecution failed to adduce legally sufficient proof of his identity as one of the perpetrators is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 20 [1995]; People v Sutton, 161 AD2d 612 [1990]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that the identification evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to determined by the trier of fact, who saw and heard the witnesses (see People v Gaimari, 176 NY 84 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive {see People v Suitte, 90 AD2d 80 [1982]). H. Miller, J.P, Cozier, Crane and Skelos, JJ., concur.